Citation Nr: 0118468	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-16 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for groin injury 
with left inguinal hernia repair.

2.  Entitlement to an increased initial rating for a scar, 
residual of left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a 
compensable evaluation for the veteran's groin injury with 
left inguinal hernia repair and granted service connection 
for a scar, residual of left inguinal herniorrhaphy and 
assigned a 10 percent evaluation, effective September 1999.

Although he was scheduled for a hearing before a Member of 
the Board in February 2001, the veteran, through his 
representative canceled the hearing and requested that his 
appeal be considered by the Board.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).

In a decision of June 1999, the Board denied the veteran's 
claim of entitlement to a compensable evaluation for a groin 
injury with left inguinal hernia repair, on both a schedular 
and extraschedular basis.  Thereafter, the veteran filed 
another claim for an increased rating and, as noted above, 
the RO granted an evaluation of 10 percent for a 
herniorrhaphy scar and continued the denial of a compensable 
evaluation for a 

groin injury with left inguinal hernia repair.  The RO's 
rating action followed receipt of a report of a VA 
examination in November 1999.  The 10 percent rating for the 
scar was granted pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804, which provides that a superficial scar which is 
tender and painful on objective demonstration warrants an 
evaluation of 10 percent.  The veteran's groin injury with 
left inguinal hernia repair was rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338, which provides that: a small, 
reducible inguinal hernia or one without true hernia 
protrusion warrants a noncompensable evaluation; an inguinal 
hernia which was not operated but which is remediable also 
warrants a noncompensable evaluation; a 10 percent evaluation 
requires a postoperative recurrent inguinal hernia which is 
readily reducible and well supported by a truss or belt; a 30 
percent evaluation requires a small, postoperative recurrent 
or unoperated irremediable inguinal hernia which is not well 
supported by a truss or not readily reducible; and a 60 
percent evaluation requires a large, postoperative, recurrent 
inguinal hernia which is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.

At the VA examination in November 1999, the examiner noted 
reoccurrence of pain of a left inguinal hernia, but he did 
not specifically report if the hernia had recurred, if it was 
reducible or well supported by a truss or belt or otherwise 
report the status of any hernia found in the terms of the 
rating criteria of Diagnostic Code 7338.  The VCAA provides 
that assistance to a claimant is required unless there is no 
reasonable possibility that assistance would aid in 
substantiating the claimant's claim.  In the instant case, 
the Board finds that such assistance to the veteran should 
include affording him an opportunity to undergo another 
examination by an examiner who is requested to make findings 
as to the presence or absence at this time of a left inguinal 
hernia and the status of such hernia, if found, and this case 
will be remanded to the RO for that purpose.  The Board 
points out to the veteran that, when a claimant, without good 
cause, fails to report for a necessary examination, a claim 
for an increased evaluation shall be denied.  38 C.F.R. 
§ 3.655 (2000).



In addition, the Board notes that the veteran told the VA 
examiner in November 1999 that he had left a job at a Zenith 
Company plant due to pain in his lower abdominal area.  In a 
statement received in September 2000, the veteran said that 
he left the job with Zenith in 1975.  He did not provide any 
information concerning any jobs which he may have held after 
leaving Zenith.  The veteran's representative has argued, in 
effect, that the veteran's service connected hernia residuals 
and herniorrhaphy scar have markedly interfered with his 
employment, thus raising again the issue of entitlement to an 
increased rating for the veteran's service connected 
disabilities on an extraschedular basis.  

Applicable regulations provide that ratings shall be based as 
far as practicable upon the average impairment of earning 
capacity, with the additional proviso that the Secretary 
shall adjust the schedule of ratings from time to time in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).

The Board finds that, while this case is in remand status, 
the veteran and his representative should be notified that 
information from the personnel records of Zenith Corporation, 
other employers of the veteran, or prospective employers who 
may have declined to hire the veteran because of his service 
connected disabilities, would be required to substantiate his 
assertion that a groin injury with left inguinal hernia 
repair and/or a scar from a herniorrhaphy have markedly 
interfered with his employment.


Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities, VA or non-VA, which 
have treated him for left inguinal hernia 
repair residuals and scarring since June 
1999.  After obtaining any necessary 
releases from the veteran, the RO should 
attempt to obtain copies of all such 
clinical records.  In the event that 
records identified by the veteran are not 
obtained, the RO should comply with the 
notice provisions of the VCAA. 

2.  The RO should then arrange for the 
veteran to undergo a VA examination to 
determine the current severity of his 
service connected left inguinal hernia 
residuals.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file. All indicated 
tests and studies should be accomplished.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner's report must 
include answers to the following 
questions:

a.  Is the veteran's left inguinal hernia 
postoperative, recurrent, readily 
reducible, and/or well supported by truss 
or belt?

b.  Is the veteran's left inguinal hernia 
small, postoperative, recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible?

c.  Is the veteran's left inguinal hernia 
large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, and considered 
inoperable?

The examiner should also report the 
status of a scar, residual of a left 
inguinal herniorrhaphy and, specifically, 
whether the scar is tender and painful on 
objective demonstration.  The examiner 
should also comment on the question of 
whether a recurrent left inguinal hernia, 
if found, a herniorrhaphy scar, or other 
residuals of a hernia repair, considered 
without reference to any other medical 
conditions the veteran may have, would 
affect his ability to function in a 
workplace and, if so, the likely extent 
of any such interference with 
employability.

3.  The RO should notify the veteran that 
he may submit information, to include 
personnel records, from employers or 
prospective employers in support of his 
contention that a groin injury with left 
inguinal hernia repair and a scar, 
residual of a herniorrhaphy have 
interfered with his employment. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded 


to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 



